The complaint as against defendant Maxwell-Kates, which sounds in tortious interference with plaintiff’s contractual relationships to manage certain apartment buildings, was properly dismissed where plaintiff’s agreement with the relevant properties were terminable at will and plaintiff failed to adduce any proof of wrongful or improper conduct on defendant-respondent’s part (see, NBT Bancorp v Fleet/ Norstar Fin. Group, 87 NY2d 614; Thur v IPCO Corp., 173 AD2d 344, 345, lv dismissed 78 NY2d 1007). While plaintiff attempts to rely on principles of tortious "impairment” of performance of an unbreached contract, such a claim also requires proof of wrongful or improper conduct on the part of defendant, wholly lacking here (cf., S & S Hotel Ventures Ltd. Partnership v 777 S.H. Corp., 108 AD2d 351). Concur—Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.